Citation Nr: 0207802	
Decision Date: 07/15/02    Archive Date: 07/19/02	

DOCKET NO.  99-17 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an increased (compensable) initial rating 
for hearing loss of the left ear.

3.  Entitlement to an increased (compensable) initial rating 
for tinnitus from March 12, 1998, to June 9, 1999.

4.  Entitlement to an increased rating for tinnitus, 
evaluated as 10 percent disabling from June 10, 1999.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel 


INTRODUCTION

The veteran had active service from April 1960 to April 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and September 1998 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee that granted service connection for 
left ear hearing loss and tinnitus and denied service 
connection for right ear hearing loss on the basis that right 
ear hearing loss was not shown during active service. 

An August 1998 RO decision granted service connection for 
intermittent tinnitus of the left ear and hearing loss of the 
left ear, assigning noncompensable evaluations for each.  A 
September 1998 RO decision denied service connection for 
right ear hearing loss as secondary to service-connected left 
ear hearing loss.  An October 1999 RO decision granted a 10 
percent evaluation for tinnitus from June 10, 1999.

The veteran perfected an appeal with respect to the issue of 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.  However, in 
light of the RO's grant of a 10 percent evaluation for 
tinnitus from June 10, 1999, and the Board's grant of a 10 
percent evaluation for tinnitus from March 12, 1998, the 
earliest date that service connection has been granted for 
any disability, the issue of entitlement to a compensable 
evaluation based on multiple, noncompensable, service-
connected disabilities is moot and will not be considered by 
the Board.

The issue of an increased rating for left ear hearing loss is 
deferred in light of the Board's decision herein regarding 
service connection for right ear hearing loss, and is the 
subject of the remand portion of this decision.
FINDINGS OF FACT

1.  Currently manifested right ear hearing loss was first 
shown during active service.

2.  The veteran's service-connected tinnitus has been 
persistent since March 12, 1998, and is due to both acoustic 
trauma and ear disease.

3.  The veteran's service-connected tinnitus does not present 
such an unusual disability picture as to render application 
of the regular rating schedule provisions impracticable.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303 (2001).

2.  The criteria for a 10 percent evaluation, but not 
greater, for tinnitus from March 12, 1998, to June 10, 1999, 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b) (1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.87, Diagnostic Code 6260 (1998).

3.  The criteria for an evaluation greater than 10 percent 
for tinnitus from June 10, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.87, 
Diagnostic Code 6260 (1998); 64 Fed. Reg.  25202-25210 (May 
11, 1999) (codified at 38 C.F.R. § 4.85 (et seq. Diagnostic 
Code 6260 (2001)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq.  (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.159 (2001).  In this regard, the 
Board observes that the veteran and his representative have 
been provided with statements of the case and supplemental 
statements of the case advising them of the evidence 
considered, governing legal criteria, the evidence necessary 
for the veteran to be awarded the benefits requested, and the 
reasons for the decisions reached.  The veteran has been 
afforded VA audiology and ear, nose and throat examinations 
and treatment records that have been indicated to exist have 
been received.  The veteran requested a hearing but has 
withdrawn this request.  Therefore, it is concluded that the 
VA hash complied with the VCAA and the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See, 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

I.  Right Ear Hearing Loss

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Impaired hearing is considered a disability under VA 
regulations when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least 3 of the indicated frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The report of the veteran's March 1960 service entrance 
examination reflects that his ears were normal and his 
hearing was 15/15 bilaterally.  In October 1960 the veteran 
was seen with the complaint of a possible infection in both 
ears with drainage in the left.  In December 1960 he was seen 
with complaints of drainage from both ears.  

Audio testing and a clinical record reflect that the veteran 
had hearing loss on the right in April 1961.  The April 1961 
clinical record indicates that there was bilateral conductive 
loss that was mild on the right and moderate on the left.  An 
August 1961 service medical record reflects that the veteran 
had a post perforated tympanic membrane on the right with 
moist discharge.  The impression was bilateral chronic otitis 
media with perforated tympanic membranes.  A December 1961 
service hospital discharge summary indicates that the veteran 
had excellent hearing in the right ear, but his right ear 
drum was scarred.  The report of his February 1963 service 
separation examination reflects that his hearing on the 
right, at the frequencies 500, 1,000, 2,000, and 4,000 hertz, 
was 0, 0, 0, and 15 decibels, respectively.  His hearing on 
the left, at the indicated frequencies, was 20, 40, 10, and 
35 decibels, respectively. 

The report of a June 1998 VA audiology examination reflects 
that the veteran reported bilateral hearing loss, worse in 
the left ear.  He reported a gradual onset of hearing loss in 
approximately 1961.  Audiology examination indicated that the 
veteran's hearing, on the right, at the frequencies of 1,000, 
2,000, 3,000, and 4,000 hertz was 25, 20, 35, and 45 
decibels, respectively.  Speech recognition on the right was 
94 percent.  The diagnosis included right ear high frequency 
sensorineural hearing loss.  

The report of a July 1998 VA ear, nose and throat examination 
reflects that the veteran's external auditory canal was 
normal on the right and his tympanic membrane was normal on 
the right.  It was noted that June 1998 VA audiology testing 
had indicated mild to severe high frequency sensorineural 
hearing loss on the right.  The diagnosis included right 
sided mild to severe high frequency sensorineural hearing 
loss.

Private treatment records and a letter from a private health 
care provider, all dated in November 1999, reflect that the 
veteran had moderate severe mixed hearing loss in the left 
ear and hearing sensitivity that was borderline normal at the 
speech frequency range for the right ear. 

The record indicates that the veteran did not have any 
hearing loss in the right ear at the time of his entry into 
active service.  During service he was found to have chronic 
otitis media with post perforated tympanic membrane of the 
right ear.  Service medical records and reports of 
examinations also reflect findings that the veteran had 
excellent hearing on the right, as well as findings that he 
had hearing loss on the right.  Sensorineural hearing loss is 
a chronic disability.  38 C.F.R. § 3.309(a) (2001).  

With consideration that there is competent medical evidence 
indicating that the veteran both did and did not have hearing 
loss during service, the Board concludes that the evidence is 
in equipoise with respect to whether the veteran had hearing 
loss on the right during service.  In resolving all doubt in 
the veteran's favor he did have hearing loss on the right 
during service.  Competent medical evidence indicates that he 
currently has hearing loss on the right.  There is no 
evidence that the currently manifested hearing loss on the 
right is attributable to intercurrent causes.  Accordingly, 
service connection for hearing loss on the right is warranted 
at being first manifested in service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(b).

II.  Tinnitus

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

VA regulations relating to rating tinnitus were amended 
effective June 10, 1999.  64 Fed. Reg. 25202-25210 (May 11, 
1999) (codified at 38 C.F.R. § 4.87, Diagnostic Code 6260).  
The veteran's tinnitus must be evaluated under both the new 
and old regulations in accordance with Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  His tinnitus should be evaluated 
under the old criteria prior to and from June 10, 1999, and 
under the new criteria from June 10, 1999, whichever is more 
favorable to the veteran.  Id. 38 U.S.C.A. § 5110 (g) (West 
1991).

The reports of June and July 1998 VA examinations reflect 
that the veteran reported tinnitus, but was unable to 
indicate when the tinnitus began.  He reported a positive 
history of military noise exposure and denied both 
occupational and recreational noise exposure.  The veteran 
indicated that he did not wear hearing protection devices 
when exposed to firearm noise in the military.  His history 
of inservice left tympanomastoidectomy surgery was also 
noted.  The diagnoses included bilateral tinnitus, worse on 
the left.

Prior to June 10, 1999, Diagnostic Code 6260 provided that a 
10 percent evaluation would be assigned for tinnitus that was 
persistent as a symptom of head injury, concussion or 
acoustic trauma.  From June 10, 1999, onward, Diagnostic Code 
6260 provides that a 10 percent evaluation will be assigned 
for recurrent tinnitus.  A 10 percent evaluation is the 
highest evaluation that may be assigned under the criteria in 
effect either prior to June 10, 1999, or thereafter.

The August 1999 RO decision granted service connection for 
intermittent tinnitus of the left ear and assigned a 
noncompensable evaluation on the basis that the veteran's 
hearing loss was due to his inservice left mastoidectomy and 
not the result of acoustic trauma.   The August 1999 RO 
decision granted a 10 percent evaluation from June 10, 1999, 
for tinnitus.

The veteran's DD Form 214 reflects that his primary military 
occupational specialty was light weapons Infantryman.  
Therefore, the record supports the veteran's report of 
exposure to firearm noise during his active service.  In 
light of the medical examination report which reflect the 
veteran's report of exposure to firearms in the military 
without hearing protection devices, as well as his inservice 
surgery, and the diagnosis of tinnitus without a specifically 
defined etiology for the tinnitus, the Board concludes that 
it is at least as likely as not that the veteran's tinnitus 
is related to his noise exposure during his active service.  
Therefore, in resolving all doubt in the veteran's behalf, it 
is concluded that a 10 percent evaluation for his tinnitus is 
warranted from March 12, 1998, to June 9, 1999, on the basis 
of him having persistent tinnitus as a result of acoustic 
trauma during that time.

The RO has considered the issue of entitlement to an 
extraschedular evaluation for the veteran's service-connected 
tinnitus under the provisions of 38 C.F.R. § 3.321(b)(1).  In 
the exceptional case where schedular evaluations are found to 
be inadequate an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability may be awarded.  A finding 
that the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards is the governing norm in an exceptional case.  
38 C.F.R. § 1155; 38 C.F.R. § 3.321(b)(1).

The record does not indicate that the veteran has required 
any recent hospitalization as a result of his service-
connected his tinnitus.  Rather, the record does not indicate 
that he has required any inpatient care related to his 
service-connected tinnitus.  The 10 percent evaluation 
assigned for the tinnitus is the maximum schedular evaluation 
that may be assigned.  With consideration of the Board's 
grant of the 10 percent evaluation from March 12, 1998, a 10 
percent evaluation has been continuously in effect for the 
veteran's service-connected tinnitus from the date of grant 
of service connection.  There is no competent medical 
evidence indicating that the veteran's tinnitus has caused 
marked interference with any employment.  Therefore, the 
Board concludes that it has not been demonstrated that there 
is marked interference with the veteran's employment beyond 
that anticipated by the 10 percent evaluation for his 
tinnitus.  In light of the above analysis, a preponderance of 
the evidence is against the assignment of an extraschedular 
evaluation for the veteran's tinnitus.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

Service connection for right ear hearing loss is granted.

A 10 percent evaluation for tinnitus from March 12, 1998, to 
June 9, 1999, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

An evaluation greater than 10 percent for tinnitus from June 
10, 1999, is denied.


REMAND

In light of the Board's decision herein granting service 
connection for right ear hearing loss the RO must evaluate 
the veteran's left ear hearing loss together with his right 
ear hearing loss.  

It is noted that while this case was being developed, the 
rating criteria for hearing loss were revised.  64 Fed. Reg, 
25,202-25,210 (May 11, 1999) (codified at 38 C.F.R. § 4.85 et 
seq. (1999)).  The veteran's hearing loss should be reviewed 
under both the old and new criteria, and evaluated under 
whichever is more favorable to the veteran.

In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO should evaluate the veteran's 
bilateral hearing loss, considering the 
criteria in effect both prior to and from 
June 10, 1999.  Then the RO should 
provide the veteran and his 
representative with a supplemental 
statement and they should be afforded the 
appropriate time in which to respond.

Thereafter, subject to appellate procedures, the case should 
be returned, if appropriate, to the Board for further 
consideration.  No action is required by the veteran unless 
he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

